DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendment filed 09/27/2022. Claims 1-7 have been amended; claims 8-9, 17-18 and 20 have been canceled.
Response to Arguments
Applicant's arguments filed 09/27/2022 with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Wu have been fully considered but they are not persuasive. Applicant argues that Wu fails to disclose or suggest transmitting a signal such that the signal is recordable and embeddable as a digital signature in a recording of the authentic audio and/or visual content because only after the content is recorded (giving the source data I), the Wu’s authentication tag T is inserted into the source data I’ after the fact, resulting in the authentication data Ia (Remarks, page 8). Wu (US 6,907,527 B1) discloses a system and method for generating a signature associated with authentic content by the content’s owner, embedding the signature into the content to generate authenticable content Ia, and verifying, by a recipient of the authenticable content Ia, if the content is authentic using the signature extracted from Ia (Figures 2A-B). Specifically, Wu discloses transmitting the at least one signal such that the signal is recordable and embeddable as a digital signature in a recording of the authentic audio and/or visual content (i.e., the signature is embedded into the content and stays embedded in the content to generate authenticable content Ia (Col. 7, lines 56-64), then a recipient of Ia extracts the signature from Ia and uses the extracted signature to verify that the content came from the right owner and it has not been tampered with (Col. 1, lines 16-22; Col. 5, lines 39-50)). The fact that the source content is recorded (stored by the owner in some storage device/memory) before the process is started is not relevant because Wu’s signature is embedded into the authentic content to generate authenticable content which is transmitted to a recipient.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 10-11, 13, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 6,907,527 B1).
Regarding claims 1, 10 and 19, Wu discloses a device (Fig. 11) and corresponding method and programmed product (Fig. 12; col. 11, lines 33-42), the device comprising:
	a sensor configured to detect authentic audio and/or visual content (inherent feature: component that recognizes an input being a source image or video) (col. 4, lines 47-51), 
	a processor (Fig. 11, element 1111; Fig. 12) including an asymmetric cryptographic function using a mathematically paired private key and public key (i.e., using a digital signature algorithm such as DSA) (col. 6, lines 62-66), the processor configured to: 
		extract using a predetermined algorithm at least one predetermined parameter from the detected authentic audio and/or visual content (i.e., an n-dimensional vector V corresponding to some essential features of data I is constructed. This vector is referred to as the feature vector of the data) (Fig. 2A, step 202; col. 2, lines 63-66; col. 5, lines 11-13), 
		quantize the at least one extracted predetermined parameter into at least one first data sequence associated with the authentic audio and/or visual content (i.e., quantizing the feature vector) (Fig. 2A, step 204; col. 5, lines 14-27), and 
		encrypt using the asymmetric cryptographic function and the private key the at least one first data sequence to generate at least one signal (i.e., a digital signature algorithm is applied to W resulting in a signature S; inherently, a private key is used to generate the signature according to DSA) (Fig. 2A, step 207; col. 5, lines 28-29; col. 6, lines 62-66), and 
	a transmitter configured to transmit the at least one signal such that the signal is recordable and embeddable as a digital signature in a recording of the authentic audio and/or visual content, the digital signature being generated based on the authentic audio and/or visual content in the recording of the authentic audio and/or visual content (i.e., signature S is part of tag T, which is appended/inserted into I’ to generate authenticable data Ia; images and video data are transferred routinely) (Fig. 2A, step 209; Fig. 11, element 1141; col. 1, lines 16-18; col. 5, lines 28-35).
Regarding claims 2 and 11, Wu further discloses that the at least one data sequence represents fundamental components of the at least one extracted predetermined parameter (inherent feature: the quantized feature vector represents fundamental components of the extracted essential features) col. 2, lines 63-66; col. 5, lines 11-27).
Regarding claims 4 and 13, the claim language in the wherein clause suggests or makes optional a feature(s) but does not: (i) change the functionalities/structure of the device (Claim 1); and (ii) require a step(s) to be performed or affect the steps recited in the claimed method (Claim 10). Therefore, the scope of the claims are not limited by the claim language (see MPEP 2111.04).
Regarding claims 6 and 15, Wu further discloses that the processor is further configured to:
	extract using the predetermined algorithm the at least one predetermined parameter from a recording of allegedly authentic audio and/or visual content embedded with the digital signature generated based on the authentic audio and/or visual content (i.e., generate feature vector V from Ia) (Fig. 2B, step 214), 
	quantize the at least one extracted predetermined parameter into at least one second data sequence associated with the allegedly authentic audio and/or visual content (i.e., quantize feature vector V) (Fig. 2B, step 215), and 
	verify using the asymmetric cryptographic function and the public key whether the at least one second data sequence could generate the digital signature embedded in the recording of allegedly authentic audio and/or visual content (i.e., verifying signature; inherently, the corresponding public key is used to verify the signature according to DSA) (Fig. 2B, step 217; col. 5, lines 45-50; col. 6, lines 62-66) (Fig. 2B, step 217).
Regarding claims 7 and 16, Wu further discloses that the processor is further configured such that when the processor verifies that the at least one second data sequence could generate the digital signature embedded in the recording of allegedly authentic audio and/or visual content, the digital signature being generated based on the authentic audio and/or visual content, the processor determines that the recording of allegedly authentic audio and/or visual content is of the authentic audio and/or visual content, and when the processor verifies that the at least one second data sequence could not generate the digital signature embedded in the recording of the allegedly authentic audio and/or visual content, the digital signature being generated based on the authentic audio and/or visual content, the processor determines that the recording of allegedly authentic audio and/or visual content is not of the authentic audio and/or visual content (Fig. 2B, step 217).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li et al. (“In Ictu Oculi: Exposing AI Generated Fake Face Videos by Detecting Eye Blinking”). Regarding claims 3 and 12, Wu does not disclose that the at least one predetermined parameter (i.e., essential features) includes an eye movement. Li discloses utilizing eye blinking as an important feature to detect fake face videos (Abstract; Section I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu device such that the at least one predetermined parameter includes an eye movement, as taught by Li, to detect fake face videos.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Official Notice. Wu discloses that the device is a desktop computer (Fig. 11). Wu does not disclose that the device is a wireless computing device. Official Notice is taken that both concept and advantage of using a wireless computing device to have location flexibility are well known and expected in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Wu’s desktop computer with a wireless computing device to have location flexibility. Since wireless signals are electromagnetic signals, accordingly, the at least one signal would include an electromagnetic signal.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432